DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 10- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al (US 2008/0055491).
In Regards to claims 1, 13 and 20, Gordon discloses:
an electronic gaming machine (paragraph [0018], video game terminal 500) comprising:

a cabinet or pedestal (Fig, 1);

a monitor configured to display an electronic game (paragraph [0018], Fig. 1, video game terminal 500 includes display screen to provide a game);

a mount configured to secure the monitor to the cabinet (paragraph [0057], display screen 100 is coupled to video game terminal via mounting bracket 114b), 

the mount including a carriage (paragraph [0047], Fig. 6, link 116a) and a linkage assembly pivotably coupled to the carriage and the cabinet (paragraph [0035], link 116a includes a connector 118a and connects to display 100 and door 210); and

a lift assembly for moving the mount relative to the cabinet (paragraph [0038], guides 112c and 112d allow the display to move between opened and closed positions), the lift assembly comprising:

a harness coupled to the carriage (paragraph [0038], guides 112c and 112d accept a roller 110a); and 

a drive mechanism coupled to the harness and operable to selectively release and retract the harness for moving the monitor relative to the cabinet (paragraph [0040], paragraph [0043], door 210 includes a gas strut mounting bracket which allows the door to be lifted and the display to also be moved in conjunction with the door open).

In Regards to claims 2 and 14, Gordon discloses that which is discussed above. Gordon further discloses that:
the lift assembly is operable to move the monitor between a closed position, in which the mount is positioned within the cabinet, and an extended position, in which the mount is laterally spaced from cabinet (paragraph [0043], Fig. 4, Fig. 5, link 116a is pulled up by door 210 and in turn raises display screen into the open position).

In Regards to claims 3 and 15, Gordon discloses that which is discussed above. Gordon further discloses that:
the mount further comprises a frame coupled to the monitor (paragraph [0052], display screen includes screen housing 134) and 

a bearing assembly rotatably coupling the frame to the carriage for rotating the monitor relative to the cabinet when the monitor is in the extended position (paragraph [0053], display assembly includes rollers 110a-110d).




In Regards to claims 4 and 16, Gordon discloses that which is discussed above. Gordon further discloses that:
the bearing assembly includes an arcuately extending guide track and a sliding connector moveably engaged with the guide track, wherein movement of the sliding connector along the guide track causes the monitor to rotate relative to the cabinet (paragraph [0057], rollers 110c and 110 fit into guides 112c and 112d and allows screen 100 to move along guides 112c and 112d).

In Regards to claims 6 and 18, Gordon discloses that which is discussed above. Gordon further discloses that:
the mount further includes a frame defining a track and at least a portion of the carriage is slidably received within the track (paragraph [0035], Fig. 6, link 116a is attached to display screen 100 through mounting bracket 114a).

In Regards to claim 8, Gordon discloses that which is discussed above. Gordon further discloses that:
the carriage includes a frame and a body positioned within the frame (Fig. 6), and 

wherein the linkage assembly includes a link comprising a first arm rotatably coupled to the cabinet and a second arm secured to the frame and rotatably coupled to the first arm (Fig, 6).

In Regards to claim 10, Gordon discloses that which is discussed above. Gordon further discloses that:
the electronic gaming machine defines a longitudinal axis (Fig. 1) and 

the linkage assembly includes a link pivotably coupled to the carriage and the cabinet (paragraph [0035], link 116a includes a connector 118a and connects to display 100 and door 210), 

the lift assembly being operable to move the monitor between a closed position, in which the link is oriented parallel to the longitudinal axis, and an extended position, in which the link extends outward from the cabinet (paragraph [0043], Fig. 4, Fig. 5, link 116a is pulled up by door 210 and in turn raises display screen into the open position).

In Regards to claim 11, Gordon discloses that which is discussed above. Gordon further discloses that:
the link moves along an arc relative to the longitudinal axis as the monitor is moved between the closed position and the extended position, and wherein the arc subtends an angle that is approximately greater than or equal to 90 degrees (Fig. 4, Fig. 5).

In Regards to claim 12, Gordon discloses that which is discussed above. Gordon further discloses that:
the arc is approximately 120 degrees (Fig. 4, Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 7, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2008/0055491) in view of Bober et al (US 2005/0109892).
In Regards to claims 5 and 17, Gordon discloses that which is discussed above. However, Gordon does not specifically disclose that:
the lift assembly further comprises a pulley coupled to the cabinet and positioned above the mount, the harness extending from the drive mechanism, through the pulley, and to the carriage.

Bober discloses:
a lift assembly including a pulley and positioned above the mount, a harness extending from the drive mechanism, through the pulley, and to the carriage (paragraph [0013], mount unit is extended and retracted via a cable pulley system).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the pulley system as taught by Bober into the system as taught by Gordon in order to reduce service time and simplifying service access, thereby reducing downtime of gaming devices and increasing profitability (Gordon, paragraph [0003]).



In Regards to claims 7 and 19, Gordon discloses that which is discussed above. Gordon further discloses that:
the lift assembly is operable to move the monitor between a closed position, in which the mount is positioned within the cabinet, and an extended position, in which the mount is laterally spaced from cabinet (paragraph [0043], Fig. 4, Fig. 5, link 116a is pulled up by door 210 and in turn raises display screen into the open position).

 However, Gordon does not specifically disclose that:
the cabinet including a stop that engages the mount when the monitor is in the extended position, and wherein selective release of the harness causes the carriage to move relative to the frame when the stop is engaged with the mount. 

Bober discloses that: 
the cabinet including a stop that engages the mount when the monitor is in the extended position, and wherein selective release of the harness causes the carriage to move relative to the frame when the stop is engaged with the mount (paragraph [0019], compound lift device includes a mechanical stop which causes the lift to reverse its motor when activated). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the system as taught by Bober into the system as taught by Gordon in order to reduce service time and simplifying service access, thereby reducing downtime of gaming devices and increasing profitability (Gordon, paragraph [0003]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon et al (US 2008/0055491) in view of Goldstein et al (US 10,573,118).
In Regards to claims 5 and 17, Gordon discloses that which is discussed above. However, Gordon does not specifically disclose that:
the drive mechanism includes a winch and the harness is coiled around the winch.

Goldstein discloses that: 
a drive mechanism includes a winch and the harness is coiled around the winch (8:41-59, game cabinet includes a winch system including belt 174 which lifts monitor assembly 120).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the winch system as taught by Goldstein into the system as taught by Gordon in order to reduce service time and simplifying service access, thereby reducing downtime of gaming devices and increasing profitability (Gordon, paragraph [0003]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Applicant is directed to the attached "Notice of References Cited" for additional relevant prior art. The Examiner respectfully requests the Applicant to fully review each reference as potentially teaching all or part of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/Examiner, Art Unit 3715